          Case 4:19-cv-00114-YGR Document 42 Filed 12/10/18 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Craig R Brittain, et al.,                         No. CV18-01714-PHX-DGC
10                  Plaintiffs,                        ORDER
11   v.
12   Twitter Incorporated,
13                  Defendant.
14
15            The Court will grant Defendant’s request for a 30-day extension of its answer
16   deadline and its MIDP response deadline. The Court concludes that this extension is
17   warranted in light of Defendant’s pending motion to transfer this case to the Northern
18   District of California. Defendant’s answer date will be extended to January 10, 2019.
19   Defendant’s MIDP response date will be extended to February 8, 2019.
20
              In light of this ruling, the Court will also deny Plaintiff’s motion for contempt.
21
     Doc. 38. Defendant has not violated its obligation to provide MIDP responses or other
22
     discovery.
23
              The Court will vacate the Rule 16 Case Management Conference set for
24
     December 13, 2018 at 4:30 p.m. and will reset the Case Management Conference, if
25
     necessary, after the Court has had an opportunity to rule on Defendant’s pending motion
26
     to transfer. Doc. 22.
27
              IT IS ORDERED:
28
              1.    Defendant’s motion to extend (Doc. 34) is granted as set forth above.
     Case 4:19-cv-00114-YGR Document 42 Filed 12/10/18 Page 2 of 2



 1       2.    Plaintiff’s motion for contempt (Doc. 38) is denied.
 2       3.    The Rule 16 Case Management Conference set for December 13, 2018 at
 3             4:30 p.m. is vacated.
 4       Dated this 7th day of December, 2018.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
